          Case 1:18-cv-09433-LGS Document 82 Filed 04/14/20 Page 1 of 1
                                                      U.S. Department of Justice            Page 1
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      April 14, 2020
By ECF
The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     PEN American v. Trump, 18 Civ. 9433 (LGS)

Dear Judge Schofield:

    The parties respectfully submit this joint letter pursuant to the Court’s April 13, 2020, Order.
Dkt. No. 81. The parties respectfully request that the Court dial the number 844-215-6890, and
enter passcode 637579#, to conduct the initial pretrial conference in this matter currently
scheduled to be held at 11:15 AM on April 16, 2020. Id.

   The parties thank the Court for its consideration of this submission.

                                                      Respectfully submitted,

                                                      Kristy Parker
                                                      THE PROTECT DEMOCRACY PROJECT,
                                                      INC.
                                                      2020 Pennsylvania Avenue., NW, #163
                                                      Washington, DC 20006
                                                      (202) 579-4582

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                              By:     /s/ Steven J. Kochevar
                                                      Steven J. Kochevar
                                                      Assistant United States Attorney
                                                      86 Chambers Street, 3rd Floor
                                                      New York, NY 10007
                                                      Telephone: (212) 637-2715
                                                      Fax: (212) 637-2717
                                                      Email: steven.kochevar@usdoj.gov

Cc (by ECF): Counsel of Record
